Citation Nr: 1300472	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for a bilateral ankle disorder.  The Columbia, South Carolina, RO now has jurisdiction over the claim.

In a January 2007 statement, the Veteran canceled a requested local hearing.  He indicated in a June 2007 VA Form 9 that he did not want a hearing before the Board.  Therefore, there is no pending hearing request.

In November 2010, the Board granted service connection for bilateral pes planus; and, remanded the matter of service connection for a bilateral ankle disorder for further development.   

REMAND

In its prior remand the Board noted that in May 2005 a VA examiner had essentially opined that there was no ankle disability, but had also reported ranges of ankle motion that were less than normal.  The Board sought to afford the Veteran a new examination to determine whether he had a current disability.

The Veteran was afforded a VA examination in January 2011.  The examiner opined that the Veteran did not have an ankle disability; but also reported abnormal ranges of ankle motion.  The examiner did note that the Veteran had pes planus, but opined that this was not service connected because it was identified on the examination when the Veteran was accepted for service.  The Board had; however, previously granted service connection for pes planus on the basis that although pre-existing, it had been aggravated in service.

The January 2011 opinion is inadequate, because it is unclear whether the examiner found the pes planus to be causing the limitation of ankle motion (with associated reports of stiffness and pain).  If the limitation of motion was a secondary effect of the pes planus, it would be service connected as secondary to a service connected disability.  38 C.F.R. § 3.310 (2006 & 2012).  Given the reported abnormal findings, it is not clear why the examiner concluded that there was no ankle disability.

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, the Court will vacate the Board's decision and remand "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the appeal is REMANDED for the following action:

1.  Ask the examiner who provided the January 2011 VA examination to review the claims file, including records in Virtual VA, and clarify the causes of the limited ankle motion noted on the examination and on the 2005 VA examination (during service).  

The examiner should specifically opine as to whether the limited ankle motions and other ankle symptoms noted on the examination were proximately due to pes planus or in the alternative whether the ankle symptoms were aggravated (underwent an increase in underlying disability) as the result of pes planus

The examiner should provide reasons for these opinions.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the absence of evidence or the limits of medical or scientific knowledge.

If the examiner is no longer available, another physician should review the records and provide the necessary opinions.  If further examination is recommended, this should be arranged.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



